Exhibit 32.1 CERTIFICATION In connection with the amended Quarterly Report of China Dongsheng International, Inc.(the “Company”) on Form 10-QSB for the period ended September 30, 2007, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), the undersigned certify pursuant to §906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of section 13(a)or 15(d)of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:November 19, 2007 By: /s/Aidong Yu Aidong Yu Chief Financial Officer
